Cite as 2016 Ark. 305


                   SUPREME COURT OF ARKANSAS
                                        No.   CR-15-997

                                                  Opinion Delivered: September   15, 2016
TONY LENZARO BROOKS
                  APPELLANT
                                                  APPEAL FROM THE PULASKI
V.                                                COUNTY CIRCUIT COURT
                                                  [60CR-13-2659]
STATE OF ARKANSAS
                                    APPELLEE
                                                  HONORABLE HERBERT
                                                  THOMAS WRIGHT, JUDGE

                                                  AFFIRMED.


                      COURTNEY HUDSON GOODSON, Associate Justice

       A jury in the Pulaski County Circuit Court found appellant Tony Lenzaro Brooks

guilty of capital murder and abuse of a corpse for which he received respective terms of life

in prison without parole1 and thirty years in prison. For reversal, Brooks contends that the

circuit court erred by denying his motions for directed verdict on the charge of capital

murder because the State failed to prove that he committed the murder or that he acted

with premeditation and deliberation. We find no merit in these arguments and affirm.

       Our review of the record reflects that at approximately 6:00 a.m. on June 27, 2013,

Shannon Kemp saw smoke rising from the rear of a vacant storage building on Young Road

as he was arriving for work at his nearby business. Upon inspection, he observed tires that

were on fire and what he thought might be a body in the debris. Captain Stephen White

of the Little Rock Fire Department confirmed that the fire did contain the body of a white



       1
           The prosecution did not seek the death penalty for the offense of capital murder.
                                   Cite as 2016 Ark. 305

female. The remains proved to be those of Amy Mae Hughett. White testified that Hughett

was lying on the ground with tires and plastic tubing on top of her. The fire had consumed

one tire. The body and another tire were still smoldering, and Hughett was severely burned

from the waist down. White stated that he detected a petroleum-type scent at the fire, and

he said that the use of an accelerant is necessary for tires to burn. He could not say how

long the fire had been burning, but he testified that such a fire could potentially burn for

hours. Debris from the fire and some of Hughett’s clothing tested positive for gasoline.

       Barbara Alexander, who is Brooks’s mother, testified that in June 2013, Brooks lived

either with her and her former boyfriend, Gary Saulsberry, in a home on Eagle Drive or

with her mother in a house down the street. During the early morning hours of June 27,

2013, Alexander received a phone call from Brooks wherein he asked her to pick him up

at a location on Geyer Springs Road. Testimony revealed that this area is in the vicinity of

Young Road, where Hughett’s body was found. Alexander testified that after they returned

home, Brooks left in a white Jeep Grand Cherokee that was registered in Saulsberry’s name.

She acknowledged that she had called the police to report Brooks’s unauthorized use of the

vehicle. She also telephoned Brooks and told him that the police had been alerted.

Alexander subsequently advised the police that, before he left in the Jeep, Brooks had

threatened to kill her if she awakened Saulsberry.

       Brooks’s sister, Earlmesha Coleman, testified that Brooks appeared at her doorstep

early that same morning and asked her to return the Jeep to their grandmother’s home on

Eagle Drive. She agreed and drove the Jeep while her boyfriend, Timothy Clemmons,

drove their children and Brooks in another vehicle. Coleman testified that the Jeep smelled
                                                                               CR-15-997

                                             2
                                   Cite as 2016 Ark. 305

of fumes that gave her a headache. In his testimony, Clemmons stated that Brooks confessed

to killing Hughett during the ride that morning to Eagle Drive. Coleman also testified that

Brooks subsequently advised her not to testify by pleading “the Fifth” and told her that he

would hurt her if she “ever got down wrong-talking.”

       Saulsberry consented to a search of the Jeep the day that Hughett’s body was

discovered. Detective Brad Silas testified that the windows of the vehicle were rolled down

and that he detected the strong odor of either gas or some kind of cleaning chemical.

Detective Jordan Neufer also testified that he noticed the odor of gasoline in the vehicle.

Detective Matt Hoffine took part in the investigation, and he, too, smelled gasoline or a

petroleum-based chemical emanating from the Jeep. Hoffine also observed brownish stains

on the front passenger seat that appeared to be blood. Testing revealed that the stains were

indeed blood and that the blood matched Hughett’s DNA profile with all scientific certainty.

       Dr. Charles Kokes performed Hughett’s autopsy. He noted that there was extensive

thermal damage to the lower half of her body. Even so, Hughett was intact internally, and

Kokes was able to swab her vaginal area to determine the presence of foreign DNA. Kokes

testified that Hughett had sustained a multitude of blunt-force injuries in the form of

abrasions, contusions, and lacerations. Hughett had contusions over much of her forehead,

her eyes, the left side of her face, and her shoulders. Linear abrasions were scattered over

her face and shoulders. Hughett’s upper right forehead bore a large laceration. Another

large laceration was located in front of her right ear, and she had lacerations both over and

under her right eye, as well as the inside surface area of that eye. There was a laceration

above the bridge of her nose and scrapes on the nose and surfaces of her lips. The inner
                                                                                CR-15-997

                                             3
                                    Cite as 2016 Ark. 305

linings of both lips were also lacerated and torn. Kokes testified that injuries to Hughett’s

face were caused by different applications of force.

       Kokes found no external injuries to the back of her head. However, when he

examined her head internally, he found a wide area of hemorrhage, or bruising, in the scalp

on the right side that was caused by blunt-force trauma. Kokes testified that the blunt-force

injuries to Hughett’s body were caused by a physical object, and not a fist. He said that all

of these injuries, because they were placed in different locations and involved multiple

applications of force, indicated a prolonged and violent struggle. Kokes also noted the

presence of defensive-type wounds on Hughett’s arms and hands.

       Kokes testified that he also found evidence of strangulation. He detected a number

of linear injuries to the front and both sides of Hughett’s neck. Internally, Kokes also

observed multiple areas of hemorrhaging into the strap muscles of the neck. He determined

that Hughett had sustained fractures of the hyoid bone and bilateral fractures of the thyroid

cartilage. Kokes found petechial hemorrhaging in her eyes and evidence of bleeding into

the musculature of the tongue. Kokes stated that each of these findings taken together

indicated strangulation. He concluded that the cause of death was blunt-force trauma and

strangulation.

       Kokes further testified that a person can lose consciousness in as little as ten to fifteen

seconds after force is applied to the neck. He said that it requires prolonged pressure on the

neck for a period of time, usually several minutes, to cause sufficient oxygen deprivation to

result in death by strangulation.


                                                                                    CR-15-997

                                                4
                                   Cite as 2016 Ark. 305

       Josef Hof, a DNA examiner at the Arkansas State Crime Lab, testified that the vaginal

swabs taken from Hughett contained a mixture of DNA from Hughett and a foreign

individual.   The DNA profile foreign to Hughett’s matched Brooks’s DNA with all

scientific certainty.

       In his testimony, Brooks stated that he had met Hughett several weeks before her

death and that he had sexual relations with her on June 26, 2013, between the hours of 4:00

p.m. and 5:00 p.m. He said that the encounter took place at Saulsberry’s home and that she

left the house when it concluded. Brooks denied killing Hughett. He testified that he gave

his brother a ride to his girlfriend’s house that night and that he had picked up two men on

Eagle Drive upon his return. Brooks stated that he turned on the interior light of the vehicle

to complete a drug sale with the men and saw that Carter Miller, the one sitting in the front

passenger seat, had blood all over his clothing. Brooks further testified that the vehicle

smelled of gasoline when he entered it that morning.

       For reversal, Brooks asserts that the circuit court erred in denying his motions for

directed verdict on the charge of capital murder. He argues that the evidence does not

show that he killed Hughett or that he did so with premeditation and deliberation. On

appeal, we treat a motion for directed verdict as a challenge to the sufficiency of the

evidence. Starling v. State, 2016 Ark. 20, 480 Ark. 158. In reviewing a challenge to the

sufficiency of the evidence, we determine whether the verdict is supported by substantial

evidence, direct or circumstantial. Reynolds v. State, 2016 Ark. 214, ___ S.W.3d ___.

Substantial evidence is evidence that is of sufficient force and character that it will, with

reasonable certainty, compel a conclusion one way or the other, without resorting to
                                                                                 CR-15-997

                                              5
                                   Cite as 2016 Ark. 305

speculation or conjecture. Sylvester v. State, 2016 Ark. 136, 489 S.W.3d 146. In reviewing

a sufficiency challenge, we view the evidence in the light most favorable to the State,

considering only evidence that supports the verdict. Mercouri v. State, 2016 Ark. 37, 480
S.W.3d 864.

       A person commits the offense of capital murder if “[w]ith the premeditated and

deliberated purpose of causing the death of another person, the person causes the death of

any person.” Ark. Code Ann. § 5-10-101(a)(4) (Repl. 2013). Premeditated and deliberated

murder occurs when the killer’s conscious object is to cause death, and he forms that

intention before he acts and as a result of a weighing of the consequences of his course of

conduct. Williams v. State, 2011 Ark. 432, 385 S.W.3d 157. However, premeditation is not

required to exist for a particular length of time. Carmichael v. State, 340 Ark. 598, 12 S.W.3d
225 (2000). It may be formed in an instant and is rarely capable of proof by direct evidence

but must usually be inferred from the circumstances of the crime. Pearcy v. State, 2010 Ark.
454, 375 S.W.3d 622. A jury can infer premeditation and deliberation from circumstantial

evidence, such as the type and character of the weapon used; the nature, extent, and location

of wounds inflicted; and the conduct of the accused. Green v. State, 2013 Ark. 497, 430
S.W.3d 729. The longstanding rule in the use of circumstantial evidence is that, to be

substantial, the evidence must exclude every other reasonable hypothesis than that of the

guilt of the accused. Gill v. State, 2015 Ark. 421, 474 S.W.3d 77. Whether the evidence

excludes every other reasonable hypothesis is left to the jury to decide. Conte v. State, 2015
Ark. 220, 463 S.W.3d 686. On review, this court’s role is to determine whether the jury


                                                                                  CR-15-997

                                              6
                                    Cite as 2016 Ark. 305

resorted to speculation and conjecture in reaching its verdict. Williams v. State, 2015 Ark.
316, 468 S.W.3d 776.

       We first address Brooks’s contention that the State failed to offer sufficient proof that

he killed Hughett. When the evidence is viewed in the light most favorable to the State,

the testimony of Alexander placed Brooks in the area where Hughett’s body was found.

Her blood was found in the vehicle Brooks was driving that morning. This vehicle reeked

of the odor of gasoline. The testimony showed that an accelerant is required to burn tires

and that the debris from the fire and clothing of Hughett tested positive for gasoline.

Brooks’s DNA was found in Hughett’s vagina, and it can be surmised that the lower half of

her body was the target of the fire as an effort to destroy that evidence. According to the

testimony of Clemmons, Brooks confessed to the murder. Although Brooks claimed

innocence in his testimony, the jury was not required to believe him. This court has made

it patently clear that the jury is the sole judge of the credibility of the witnesses and the

weight to be given their testimony, and a jury is not required to believe a defendant’s self-

serving testimony. McKenzie v. State, 362 Ark. 257, 208 S.W.3d 173 (2005). Substantial

evidence supports the jury’s decision that Brooks committed the murder.

       We also hold that substantial evidence supports the jury’s determination that Brooks

acted with premeditation and deliberation. Hughett sustained numerous injuries to her face

and head. According to the medical examiner, each injury was caused by a separate blow

and that the sheer number and nature of the wounds indicated a prolonged and violent

struggle. In addition to being savagely beaten, Hughett was also strangled, a process that


                                                                                   CR-15-997

                                               7
                                    Cite as 2016 Ark. 305

requires several minutes to succeed in causing death. The evidence amply demonstrates that

Brooks had the conscious object to cause Hughett’s death.

      Because Brooks received a sentence of life in prison without the possibility of parole,

the record has been reviewed for all errors prejudicial to Brooks, as required by Arkansas

Supreme Court Rule 4-3(i). No reversible error was found.

      Affirmed.

      Laura Avery, for appellant.

      Leslie Rutledge, Att’y Gen., by: Ashley Argo Priest, Ass’t Att’y Gen., for appellee




                                                                                 CR-15-997

                                             8